Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 05/24/2022 have been fully considered but they are not persuasive.
Regarding claims 1 & 6, applicant argues “In the prior art, Nishigaki discloses the ultrasound diagnostic apparatus in which the puncture needle is on the side of the ultrasound probe which is held by a fixture ([0039], [0040]), not inside of a puncture needle. To observe the location of the puncture needle in the B-mode image, the receive(transmit) direction of the ultrasound probe is not coaxial to the puncture needle”.
Examiner asserts that the prior art reference of Desai teaches that the ultrasound probe is coaxial to the puncture needle.  The prior art reference of Dardel has been introduced to teach that the ultrasound probe transmits and receives signals coaxially with the puncture needle.
Claim Objections
Objections to the claims have been withdrawn in response to applicant’s amendment filed 05/24/2022.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “ultrasound device” in claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Paragraph [0011] of the substitute specification filed 05/24/2022 states “Said ultrasound device has an ultrasound probe and a puncture needle, wherein, said ultrasound probe is placed in the inner side of the puncture needle”.
Therefore, “ultrasound device” has been interpreted to be the combination of a puncture needle and an ultrasound probe placed within the puncture needle.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
Rejections under 35 USC 112 have been withdrawn in response to applicant’s amendment filed 05/24/2022.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Nishigaki (US 2017/0245831) in view of Long (CN 103876841, see attached translation, citations according to translation page numbers), in further view of Hwang (US 9,087,397), in further view of Desai (US 2003/0073908), in further view of Dardel (US 5,490,522), in further view of Halmann (US 2017/0091914).
Regarding claim 1, Nishigaki teaches a combined method for analyzing, identifying, tracking, ranging and displaying ultrasound signals in sub-millimeter-scale resolution ([0106]), with its steps including:
(a) obtaining a plurality of echo ultrasonic signals from the axial depth direction of tissue puncture ([0036]) by an ultrasound probe (ultrasound probe 2, [0036]), wherein, each echo ultrasonic signal includes an ultrasonic amplitude (intensity, [0076]) and a time difference between emission and reception of ultrasonic wave ([0076]);
(b) transforming the time differences between emission and reception of ultrasonic wave into a plurality of axial distances (plurality of points in the longitudinal axis direction, [0077]), the axial distances are a plurality of echo distances between various tissue interface (target G, [0075]) and the ultrasound probe ([0075]-[0077]);
(c) using the axial distances and the ultrasonic amplitudes to produce a distance (S17, [0122]) and signal amplitude figure (S6, [0099]) according to a length unit (depth D, a distance La, & distance Lc, [0122] & Figure 13) and an amplitude unit (ordinate (dB), [0083] & Figure 9A);
(d) based on the distance and signal amplitude figure, setting a region of interest (position of target G, [0133]) according to a specific amplitude variation feature ([0083] & Figures 9A-B) and a specific depth variation feature ([0093] & Figures 10A-C), then instantly displaying and tracking the dynamic distances between the tip of the puncture needle (puncture needle 3, [0039]) and the tissue ([0076]);
Here, [0083] & Figures 9A-B teach varying the intensity of the ultrasound beam, with the lines W1a, W2a, & W3a representing the beams at different intensities.  Additionally, [0093] & Figures 10A-C teach obtaining data from various depths.  Together, these teach the amplitude and depth variation features, which allow the apparatus to locate the position of target G and set a region of interest.  Referring to the limitation of millimeter-scale resolution, [0106] teaches that the apparatus can resolve distances as low as .5 mm.
Paragraphs [0011]-[0012] teach that the three embodiments can be properly combined into one cohesive apparatus and method.  The first embodiment relates to detecting a position of the needle based on receiving the reflected ultrasound waves transmitted at various angles (and therefore various intensities), the second embodiment relates to detecting a position of the needle based on a time difference of the reception waves, and the third embodiment relates to outputting the position of the needle.  The combination of the first and second embodiments allows for a more precise location detection, as two separate data metrics are used to locate the position of the needle.  The third embodiment can be integrated with the methods of the first two embodiments to provide an application of the location detection feature.  By notifying the user of the position of the needle relative to the target tissue, unwanted contact can be avoided while navigating the needle through the patient.
(e) within an operation period ([0054]), repeating the operational steps (a) to (c), using different axial depths to obtain a plurality of distance and signal amplitude images ([0097]);
Paragraph [0054] uses the term “immediately preceding predetermined frame numbers”.  This confirms that the imaging process is repeated at an unspecified frame rate, and [0097] teaches using different axial depths to produce images.
(f) based on the distance and signal amplitude images, obtaining a distance (S17, [0122]) and signal time-varying image (S6, [0099]) according to the operation period ([0097]); and
Since it is known that the method of Nishigaki is repeated for a plurality of frames, it can be concluded that the distance and signal images can be observed over time.
(g) based on the distance and signal time-varying image, setting a region of interest (position of target G, [0133]) according to the amplitude variation feature ([0083] & Figures 9A-B) and the depth variation feature ([0093] & Figures 10A-C).
However, Nishigaki fails to disclose imaging the pleura.
Long teaches measuring the distance between the tip of the puncture needle and the pleura (Page 8, Paragraph 7).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have applied the ability to use ultrasound imaging to track a needle’s relative position to a body tissue as taught by Nishigaki to the field of pleural imaging as taught by Long.  By using the pleura as the target location, a user can track the needle’s advancement to avoid possibility of penetration of the pleural cavity.
However, Nishigaki in view of Long fail to disclose a cyclic variation feature and a frame rate of at least 20 frames per second.
Hwang teaches a cyclic variation feature and imaging an organ affected by respiration at least 20 times per second (Column 10, Lines 42-49).
Per [0028] of the applicant’s specification, the cyclic variation feature refers to the patient’s breathing motion, present in the citation of Hwang.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have specified a frame rate of at least 20 frames per second as taught by Hwang for the apparatus taught by Nishigaki in view of Long.  This frame rate ensures the imaging is conducted sufficiently in real time in order to capture all stages of a patient’s breathing cycle.
However, Nishigaki in view of Long, in further view of Hwang, fail to disclose that the ultrasound probe is placed in the inner side of the puncture needle and coaxial with the puncture needle, wherein the ultrasound probe transmits and receives signals coaxially.
Desai teaches (Figure 14) that an ultrasound probe (ultrasonic probe 150, [0068]) is placed in the inner side of the puncture needle (needle 152, [0068]) and coaxial with the puncture needle ([0068] & Figure 14).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have used an ultrasound probe capable of being placed within the puncture needle as taught by Desai as the ultrasound probe taught by Nishigaki.  This would improve image quality by being able to place the probe significantly closer to the target, reducing the distance the ultrasound waves have to travel.
However, Nishigaki in view of Long, in further view of Hwang, in further view of Desai, fail to disclose that the ultrasound probe transmits and receives signals coaxially with the puncture needle.
Dardel teaches that the ultrasound probe (ultrasonic probe 600, Column 4, Lines 18-19) transmits and receives signals coaxially (Column 4, Lines 29-33 & Column 8, Lines 40-42) with the puncture needle (puncturing needle 380, Column 4, Lines 58-59).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the probe taught by Nishigaki such that the ultrasound probe transmits and receives signals coaxially with the puncture needle, as taught by Dardel.  This allows the operator to visualize the area to be punctured prior to and during insertion of the needle in order to ensure that the correct location is punctured.
However, Nishigaki in view of Long, in further view of Hwang, in further view of Desai, in further view of Dardel, fail to disclose identifying a flickering pleura signal.
Halmann teaches identifying a flickering pleura signal (lung sliding, [0017]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the step of identifying a flickering pleura signal as taught by Halmann into the method taught by Nishigaki in view of Long, in further view of Hwang, in further view of Desai.  Because a flickering pleura signal is characteristic to the lungs during respiration, identifying such signal allows the system to more accurately calculate the variable distance to the pleura.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Nishigaki in view of Long, in further view of Hwang, in further view of Desai, in further view of Dardel, in further view Halmann, as applied to claim 1, above, in further view of Bright (US 2016/0317621).
Regarding claim 3, Nishigaki in view of Long, in further view of Hwang, in further view of Desai, in further view of Dardel, in further view of Halmann, teach the method defined in claim 1, and Long further teaches that the ultrasound probe measures the distance between the tip of the puncture needle and the pleura (Page 8, Paragraph 7).
Hwang teaches imaging, in real time, a patient’s breathing cycle (Column 10, Lines 42-49).
However, Nishigaki in view of Long, in further view of Hwang, in further view of Desai, in further view of Dardel, in further view of Halmann, fail to disclose puncturing the paravertebral region.
Bright teaches that the tissue puncture refers to a region, the paravertebral region ([0286]), which is formed by the superior costotransverse ligament, pleura, and the transverse processes of the vertebrae.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have specified that the apparatus taught by Nishigaki in view of Long, in further view of Hwang, in further view of Desai, in further view Halmann, is able to penetrate the paravertebral region as taught by Bright.  Accessing the paravertebral region is important for various anesthetic procedures, but its close proximity to the pleural cavity poses inherent risks.  By applying the ability to measure and track the distance from the needle to the pleural space, paravertebral-accessing procedures can become drastically safer for the patient.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Nishigaki in view of Long, in further view of Hwang, in further view of Desai, in further view of Dardel, in further view of Halmann, as applied to claim 1, above, in further view of Nakamoto (JP 2009/172050, see attached translation).
Regarding claim 5, Nishigaki in view of Long, in further view of Hwang, in further view of Desai, in further view of Dardel, in further view of Halmann, teach the method defined in claim 1, and Long further teaches measuring the distance between the pleura and the tip of the puncture needle (Page 8, Paragraph 7).
However, Nishigaki in view of Long, in further view of Hwang, in further view of Desai, in further view of Dardel, in further view of Halmann, fail to disclose using a threshold distance.
Nakamoto teaches that when the distance between a tissue (segmentation region, [0033]) and an insertable object (surgical instrument, [0033]) is shorter than a preset distance, a warning signal is produced (Step 109, [0033]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have included a threshold distance as taught by Nakamoto when measuring the distance between the pleura and the needle as taught by Long.  This would notify the user if the needle gets too close to the pleura, eliminating the chance of an accidental puncture of the pleural space.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Desai in view of Dardel, in further view of Nishigaki, in further view of Long, in further view of Hwang, in further view of Halmann.
Regarding claim 6, Desai teaches (Figure 14) an ultrasound device, having an ultrasound probe (ultrasonic probe 150, [0068]) and a puncture needle (needle 152, [0068]), wherein, the ultrasound probe is placed in the inner side of the puncture needle and coaxial with the puncture needle ([0068]), emitting, through a signal transceiver (ultrasonic emitter & ultrasonic collector, [0068]), wherein the ultrasound probe transmits and receives signals coaxially ([0068] & Figure 14).
However, Desai fails to disclose that the ultrasound probe transmits and receives signals coaxially with the puncture needle.
Dardel teaches that the ultrasound probe (ultrasonic probe 600, Column 4, Lines 18-19) transmits and receives signals coaxially (Column 4, Lines 29-33 & Column 8, Lines 40-42) with the puncture needle (puncturing needle 380, Column 4, Lines 58-59).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the probe taught by Desai such that the ultrasound probe transmits and receives signals coaxially with the puncture needle, as taught by Dardel.  This allows the operator to visualize the area to be punctured prior to and during insertion of the needle in order to ensure that the correct location is punctured.
However, Desai in view of Dardel fail to disclose measuring amplitude and time differences during imaging.
Nishigaki teaches a combined system for analyzing, identifying, tracking, ranging and displaying ultrasound signals in sub-millimeter-scale resolution ([0106]), including:
a signal transceiver, to obtain a plurality of echo ultrasonic signals from the axial depth direction of tissue puncture ([0036]) by an ultrasound probe (ultrasound probe 2, [0036]), wherein, each echo ultrasonic signal includes an ultrasonic amplitude (intensity, [0076]) and a time difference between emission and reception of ultrasonic wave ([0076]); and
a signal analyzing device (image processing section 15, [0041]), with a wired (cable 5, [0035]) or wireless connection to the ultrasound probe, including:
a data processor (CPU, [0054]), to transform the time differences between emission and reception of the ultrasonic wave into a plurality of axial distances (plurality of points in the longitudinal axis direction, [0077]);
the axial distances are a plurality of echo distances between various tissue interface (target G, [0075]) and the ultrasound probe (tip portion 3a, [0076]), then, according to a length unit (depth D, a distance La, & distance Lc, [0122] & Figure 13) and an amplitude unit (ordinate (dB), [0083] & Figure 9A), a distance (S17, [0122]) and signal amplitude figure (S6, [0099]) is produced, to set a region of interest (position of target G, [0133]) according to a specific amplitude variation feature ([0083] & Figures 9A-B) and a specific depth variation feature ([0093] & Figures 10A-C); and
a display (output display section 17, [0042]), connected to the data processor ([0042]), to display the distance and signal amplitude figure ([0056]), and instantly display the dynamic distances between the tip of the puncture needle (puncture needle 3, [0039]) and the tissue in real time ([0076]), wherein the data processor (CPU, [0054]) is further configured to:
obtain the plurality of distance and signal amplitude images based on different axial depths within an operation period ([0097]), and
based on the distance and signal amplitude images, output a distance (S17, [0122]) and signal time-varying figure (S6, [0099]) according to the operation period ([0097]), and, according to the specific amplitude variation feature ([0083] & Figures 9A-B) and the depth variation feature ([0093] & Figures 10A-C), set the region of interest (position of target G, [0133]); and
the display (output display section 17, [0042]) is further configured to:
display the distance and signal time-varying figure ([0056]), and
display the dynamic distances between the tip of the puncture needle (puncture needle 3, [0039]) and the tissue ([0076]).
Paragraphs [0011]-[0012] teach that the three embodiments can be properly combined into one cohesive apparatus and method.  The first embodiment relates to detecting a position of the needle based on receiving the reflected ultrasound waves transmitted at various angles (and therefore various intensities), the second embodiment relates to detecting a position of the needle based on a time difference of the reception waves, and the third embodiment relates to outputting the position of the needle.  The combination of the first and second embodiments allows for a more precise location detection, as two separate data metrics are used to locate the position of the needle.  The third embodiment can be integrated with the methods of the first two embodiments to provide an application of the location detection feature.  By notifying the user of the position of the needle relative to the target tissue, unwanted contact can be avoided while navigating the needle through the patient.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated inserting the probe into the needle as taught by Desai into the system taught by Nishigaki.  Doing so would result in the emission of ultrasonic signals from directly in the body.  This would minimize the distance to the imaging target, resulting in higher quality ultrasound images.
However, Desai in view of Dardel, in further view of Nishigaki fail to disclose imaging the pleura.
Long teaches measuring the distance between the tip of the puncture needle and the pleura (Page 8, Paragraph 7).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have applied the ability to use ultrasound imaging to track a needle’s relative position to a body tissue as taught by Nishigaki to the field of pleural imaging as taught by Long.  By using the pleura as the target location, a user can track the needle’s advancement to avoid possibility of penetration of the pleural cavity.
However, Desai in view of Dardel, in further view of Nishigaki, in further view of Long, fail to disclose imaging, in real time, a patient’s breathing cycle at least 20 times per second.
Hwang teaches imaging, in real time, a patient’s breathing cycle at least 20 times per second (Column 10, Lines 42-49).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have specified that the method taught by Nishigaki in view of Long occurs in real time as taught by Hwang.  This ensures that the needle can measure the distance to the pleura during all stages of a patient’s breathing cycle.
However, Desai in view of Dardel, in further view of Nishigaki, in further view of Long, in further view of Hwang, fail to disclose identifying a flickering pleura signal.
Halmann teaches identifying a flickering pleura signal (lung sliding, [0017]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the step of identifying a flickering pleura signal as taught by Halmann into the method taught by Nishigaki in view of Long, in further view of Hwang, in further view of Desai.  Because a flickering pleura signal is characteristic to the lungs during respiration, identifying such signal allows the system to more accurately calculate the variable distance to the pleura.
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Desai in view of Dardel, in further view of Nishigaki, in further view of Long, in further view of Hwang, in further view of Halmann, as applied to claim 6, above, in further view of Li (CN 203619634, see attached translation, citations according to translation page numbers).
Regarding claim 7, Desai in view of Dardel, in further view of Nishigaki, in further view of Long, in further view of Hwang, in further view Halmann, teach the system defined in claim 6.
However, Desai in view of Dardel, in further view of Nishigaki, in further view of Long, in further view of Hwang, in further view Halmann, fail to disclose that an end face of the ultrasound probe is a plane, and a tube end of the puncture needle is an inclined plane relative to the plane.
Li teaches that an end face of the ultrasound probe is a plane, and a tube end of the puncture needle is an inclined plane relative to the plane (Page 2, Paragraph 6).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have specified that the distal tips of the probe and needle taught by Desai in view of Nishigaki, in further view of Long, in further view of Hwang, in further view Halmann, were inclined planes as taught by Li.  This design would result in an easier penetration of and advancement through tissue.
Regarding claim 8, Desai in view of Dardel, in further view of Nishigaki, in further view of Long, in further view of Hwang, in further view Halmann, teach the system defined in claim 6.
However, Desai in view of Dardel, in further view of Nishigaki, in further view of Long, in further view of Hwang, in further view Halmann, fail to disclose that an end face of the ultrasound probe and a tube end of the puncture needle are aligned to the same inclined plane, and the same plane is an inclined plane with an included angle of 20 to 50 degrees.
Li teaches that an end face of the ultrasound probe and a tube end of the puncture needle are aligned to the same inclined plane, and the same plane is an inclined plane with an included angle of 20 to 50 degrees (Page 2, Paragraph 6) user.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have specified that the distal tips of the probe and needle taught by Desai in view of Nishigaki, in further view of Long, in further view of Hwang, in further view Halmann, were inclined planes as taught by Li.  This design would result in an easier penetration of and advancement through tissue.
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM KOLKIN whose telephone number is (571)272-5480. The examiner can normally be reached Monday-Friday 7:30AM-5:30PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571)-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ADAM D. KOLKIN/Examiner, Art Unit 3793                                                                                                                                                                                                        
/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793